              Case 2:15-cv-00369-RSM Document 52 Filed 08/13/21 Page 1 of 5




 1                                                         HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   MICROSOFT CORPORATION,
                                                      NO. 2:15-cv-00369 RSM
11                               Plaintiff,
12                                                    SECOND CONSENT MOTION AND ORDER
            vs.                                       REGARDING CASE SCHEDULE
13
     INTERNAL REVENUE SERVICE,
14
                                 Defendant.
15
     MICROSOFT CORPORATION,
16                                                    NO. 2:15-cv-00850 RSM
                                 Plaintiff,
17

18          vs.

19   INTERNAL REVENUE SERVICE,

20          Defendant.

21

22          The above-captioned actions are for declaratory and injunctive relief under the Freedom

23   of Information Act (“FOIA”), 5 U.S.C. § 552, as amended, and the Administrative Procedure

24   Act, 5 U.S.C. § 701 et seq. The parties jointly request that these actions remain open and that the

25
      SECOND CONSENT MOTION TO EXTEND TIME AND ORDER                U.S. Department of Justice, Tax Division
      REGARDING CASE SCHEDULE                                       Ben Franklin Station , P.O. Box 227
      (Case Nos. 2:15-cv-00369, 2:15-cv-00850)                      Washington, D.C. 20044
                                                                    202-616-8994 (Phone)
                                                                    202-524-6866 (Fax)
                   Case 2:15-cv-00369-RSM Document 52 Filed 08/13/21 Page 2 of 5




 1   Court approve the parties’ agreed upon, modified schedule set forth in paragraph 1, below. In

 2   support of this request, the parties state the following:

 3            1.       On June 16, 2021, the Court issued a case management order in which the Court

 4   adopted the parties’ proposed schedule and case management order. Under that schedule, the IRS

 5   was required to provide Microsoft with draft revised declarations by June 24, 2021 and draft

 6   revised Vaughn indices by August 13, 2021, and to file a motion for summary judgment by

 7   September 13, 2021. The IRS provided draft revised declarations to Microsoft on June 24, 2021,

 8   and Microsoft responded by letter dated July 28, 2021. The IRS, however, needs additional time

 9   to complete drafting revised Vaughn indices.1 The IRS accordingly requests, and Microsoft

10   consents, to extend the remaining deadlines for transmitting draft revised Vaughn indices and for

11   filing a motion for summary judgment. The IRS therefore requests that the Court adopt the

12   following revised schedule for both of the above-captioned cases:

13
                                                  SCHEDULE
14
                                         Event                                   Date
15                   The IRS to provide draft revised Vaughn
                                                                          August 27, 2021
                     indices:
16
                     The IRS to file its motion for summary
17                                                                       October 29, 2021
                     judgment:
18
              2.       Recognizing that the parties continue to engage in good faith negotiations, the
19
     parties agree that evidence of the IRS’s efforts to address Microsoft’s concerns, including any
20
     revisions to previously exchanged declarations or exemption claims, is not admissible to prove
21
     that the IRS’s search was unreasonable or that the IRS’s exemption claims were improper.
22
              3.       The parties jointly request that these actions remain open and that the Court enter
23
     an order adopting the case schedule proposed in paragraph 1.
24
     1
      The IRS has also proposed, and Microsoft has consented to, an additional month-long extension (by
25   September 17, 2021) to provide Microsoft with draft revised Vaughn indices in 2:15-cv-01605.
         SECOND CONSENT MOTION TO EXTEND TIME AND ORDER                U.S. Department of Justice, Tax Division
         REGARDING CASE SCHEDULE                                       Ben Franklin Station , P.O. Box 227
         (Case Nos. 2:15-cv-00369, 2:15-cv-00850)                      Washington, D.C. 20044
                                                                       202-616-8994 (Phone)
                                                                       202-524-6866 (Fax)
               Case 2:15-cv-00369-RSM Document 52 Filed 08/13/21 Page 3 of 5




 1           Respectfully submitted this 12th day of August, 2021.

 2

 3

 4
      BAKER & McKENZIE LLP
 5
      By: s/ Daniel A. Rosen
 6       Daniel A. Rosen, NYBA #2790442
         Pro Hac Vice
 7       452 Fifth Avenue
         New York, NY 10018
 8       Tel: (212) 626-4272
         Fax: (212) 310-1600
 9       Email: daniel.rosen@bakermckenzie.com
10

11    Attorney for Plaintiff Microsoft Corporation

12

13

14

15    U.S. DEPARTMENT OF JUSTICE
16
      By:      s/ Stephen S. Ho
17          Stephen S. Ho
            Trial Attorney, Tax Division
18          U.S. Department of Justice
            Post Office Box 227
19          Washington, DC 20044
            Tel: (202) 616-8994
20          Fax: (202) 514-6866
            Email: stephen.s.ho@usdoj.gov
21

22   Attorney for Defendant Internal Revenue Service

23

24

25
      SECOND CONSENT MOTION TO EXTEND TIME AND ORDER                 U.S. Department of Justice, Tax Division
      REGARDING CASE SCHEDULE                                        Ben Franklin Station , P.O. Box 227
      (Case Nos. 2:15-cv-00369, 2:15-cv-00850)                       Washington, D.C. 20044
                                                                     202-616-8994 (Phone)
                                                                     202-524-6866 (Fax)
              Case 2:15-cv-00369-RSM Document 52 Filed 08/13/21 Page 4 of 5




 1                                  CERTIFICATE OF SERVICE
 2          I certify that I served a true and correct copy of the foregoing JOINT MOTION via the
 3
     Court’s electronic case filing system on August 12, 2021.
 4
                                                 /s Stephen S. Ho
 5
                                                 STEPHEN S. HO
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      SECOND CONSENT MOTION TO EXTEND TIME AND ORDER                U.S. Department of Justice, Tax Division
      REGARDING CASE SCHEDULE                                       Ben Franklin Station , P.O. Box 227
      (Case Nos. 2:15-cv-00369, 2:15-cv-00850)                      Washington, D.C. 20044
                                                                    202-616-8994 (Phone)
                                                                    202-524-6866 (Fax)
               Case 2:15-cv-00369-RSM Document 52 Filed 08/13/21 Page 5 of 5




 1                                             ORDER
 2
             It is SO ORDERED this 13th day of August, 2021.
 3

 4

 5

 6
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 7

 8
      Presented by:
 9

10
      BAKER & McKENZIE LLP
11
      By: s/ Daniel A. Rosen
12       Daniel A. Rosen, NYBA #2790442
         Pro Hac Vice
13       452 Fifth Avenue
         New York, NY 10018
14       Tel: (212) 626-4272
         Fax: (212) 310-1600
15
         Email: daniel.rosen@bakermckenzie.com
16

17    Attorney for Plaintiff Microsoft Corporation

18
      U.S. DEPARTMENT OF JUSTICE
19
      By:      s/ Stephen S. Ho
20          Stephen S. Ho
21          Trial Attorney, Tax Division
            U.S. Department of Justice
22          Post Office Box 227
            Washington, DC 20044
23          Tel: (202) 616-8994
            Fax: (202) 514-6866
24          Email: stephen.s.ho@usdoj.gov
25   Attorney for Defendant Internal Revenue Service
      SECOND CONSENT MOTION TO EXTEND TIME AND ORDER           U.S. Department of Justice, Tax Division
      REGARDING CASE SCHEDULE                                  Ben Franklin Station , P.O. Box 227
      (Case Nos. 2:15-cv-00369, 2:15-cv-00850)                 Washington, D.C. 20044
                                                               202-616-8994 (Phone)
                                                               202-524-6866 (Fax)
